Citation Nr: 1202269	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  03-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) or aggravation of a personality disorder.

2. Entitlement to a disability rating higher than 30 percent for major depressive disorder prior to September 26, 2006, and higher than 50 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to January 1970 and from April 1971 to July 1990, including service in the Republic of Vietnam from January 1969 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted an increased disability rating of 30 percent for major depressive disorder and denied service connection for a personality disorder.  These claims are now in the jurisdiction of the Pittsburgh, Pennsylvania RO.  A rating decision in September 2010 awarded an increased disability rating of 50 percent for major depressive disorder, effective September 26, 2006.  As the Veteran has not indicated satisfaction with this rating, and as it is less than the maximum allowable under the rating criteria, the disability rating for both periods of time is considered herein.  See AB v. Brown, 6 Vet. App. 35 (1993). 

As will be discussed in greater detail below, the evidence of record shows that the Veteran was awarded disability benefits from the Social Security Administration based, in part, on major depression.  Therefore, the issue of entitlement to a TDIU has been reasonably raised by the record. This issue is considered part and parcel to the Veteran's claim for an increased rating.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).  The matter is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action on his part is required.

In February 2004, the Veteran and his spouse appeared at a Decision Review Officer Hearing.  In September 2006, they appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.

These matters were previously before the Board in October 2004, October 2005, June 2009, and December 2010, when they were remanded for further development.  As all of the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam, but there is no evidence that he engaged in combat with the enemy; he was not diagnosed with PTSD while serving on active duty, and any currently present PTSD is not attributable to a verified in-service stressor. 

2. No other acquired psychiatric disorder was present until more than one year after the Veteran's discharge from service, and no other acquired psychiatric disorder present during the pendency of this claim is etiologically related to service.

3. A personality disorder is not currently shown; any personality disorder previously diagnosed is not shown to have been aggravated by military service.

4. Throughout the appeals period, the Veteran's major depressive disorder has been productive of occupational and social impairment with reduced reliability and productivity manifested by such symptoms as flattened affect, panic attacks more than once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationship.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service or any incident, injury, or event therein, nor was any personality disorder aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2011).

2. The criteria for a disability rating of 50 percent prior to September 26, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

3. The criteria for a disability rating higher than 50 percent have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in March 2002, April 2002, June 2002, March 2004, and November 2005.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case in October 2008, October 2010, and August 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment and service personnel records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran has been afforded VA mental health examinations in March 2004 and August 2008 with respect to both his service-connection claim for PTSD/personality disorder and with respect to his claim for increased ratings for his major depressive disorder.  The conclusions of the August 2008 examination were re-examined and reiterated in an addendum opinion in August 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  As there is no indication or allegation that the Veteran's mental health symptoms have worsened since the most recent examination, the Board finds no reason to further delay a determination in this matter by remanding for additional examinations.  38 C.F.R. §§ 3.326, 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).


Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for a psychiatric condition separate from his major depressive disorder, to specifically include PTSD, which he asserts resulted from combat experiences during the Vietnam War.  He asserts that his specific stressors - which he refuses to discuss in any detail - consist of experiences on a secretive Special Forces-type covert operations "hunt and kill" team which "did not exist" in 1968, 1969, and 1970.  He alleges that he received a Bronze Star, a Silver Star, three Purple Hearts, and a Combat Infantry Badge for this service, all of which are not acknowledged by the military because they are classified.  In support of his claims he has submitted photos of two groups of men in uniform and one of a single soldier, presumably the Veteran.

The Board notes that the Veteran's contentions with respect to the nature of his service are not supported by his DD Form 214, his service treatment records, or his service personnel records.  The service records provided to VA show that his military occupational specialty (MOS) designations throughout his military service were cook or cook's helper (1967), refrigerator repairman helper (1969), food service specialist (1971), military police (1981), and food service specialist (1982).  His service personnel records do show participation as a student in Basic Airborne Training at Fort Benning from June to August 1967, eight weeks of artillery school in 1967, and one tour of duty in Vietnam from January 1969 to January 1970.  Discussion of his training and certifications does not indicate that he ever earned a Parachutist Badge or attended a Special Forces Qualification Course or other similar training and there is no evidence to suggest he was ever assigned to Fort Bragg, North Carolina, the central training facility for Special Forces.  Nor is there any documentation of assignment to or participation on a "hunt and kill team" or deployment to Vietnam, Cambodia, Laos, or Thailand beyond the one tour of duty mentioned.  However, the personnel records do contain an undated notation that the Veteran was not to be assigned to any location where definitive medical care was not available nor to any unit where "sudden loss of consciousness would be dangerous to self, or others, such as work on scaffolding, handling ammunition, vehicle driving, or working near moving machinery."

On the basis of the service treatment records alone, PTSD was not affirmatively shown during service and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

As there is no competent evidence during service or since service that PTSD was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms of PTSD, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), PTSD is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature, especially in light of the considerable overlap of symptoms and possibility for confusion with other psychiatric disabilities.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, a layperson is competent to identify a simple medical condition or to express an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, by regulation the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).  For this reason, PTSD is not a simple medical condition that a lay person is competent to identify or a condition that a lay person can offer an opinion as to the cause of the disorder.

The record shows that the Veteran has been consistent in his statements that he was involved in covert operations and that he informed examiners that he sustained three wounds in combat: a gunshot wound to the left forearm, a shrapnel wound to the right ankle, and a knife wound to the right chest, all of which he said were treated by Special Forces medics.  The Veteran's service treatment records do not reflect any such injuries in service, nor do the periodic examinations show scars on the right ankle or right chest areas.  A scar is shown on the left forearm in several in-service examination reports; however, the record also shows treatment in September 1972 for a puncture wound to the left forearm during a motor vehicle accident.  The Veteran has also stated that he was treated in a military mental health facility in 1968 for paranoia following his first tour of duty in Vietnam.  The service treatment records show that in September 1968 he was seen at the emergency department after fainting out and was afforded a mental health consultation due to exhibiting extreme anger and apparent concern that he would be sent to Vietnam.

The Veteran, although a lay person, is competent to provide evidence with respect to personal experiences and events of which he has first-hand knowledge.  38 C.F.R. § 3.159.  As such, he is legally competent to say that he had combat experience during three tours of duty in Vietnam engaged in Special Forces covert operations.  

However, based on the evidence set forth above, the Board finds that the Veteran's statements and testimony with respect to these events is simply not credible.  Both the DD Form 214 and the service personnel records - definitive documents provided by the service department upon which the Board must rely for information regarding the Veteran's service - lack any prima facie indication that the Veteran was attached to or involved in Special Forces work.  See, e.g., 38 C.F.R. § 3.203.  In addition, the discrepancies between the Veteran's service treatment records and his report of events, particularly with respect to the mental health treatment in 1968, serve to further diminish the Veteran's credibility.  Moreover, if the Veteran's assertions of inpatient mental health treatment in 1968 were to be accepted as true, such treatment would almost completely negate the likelihood of his assignment to a subsequent third tour of special operations duty.  The Board also notes the Veteran's assertions to his mental health provider in 2006 that he had been beaten during a six month period as a political prisoner in Nicaragua while serving as an advisor to both sides, apparently during the 1980s.  Given that his service treatment and service personnel records show him to have been assigned as a cook in Texas, Oklahoma, and Germany, this claim is viewed by the Board as further evidence that his alleged covert operations are not credible.

Although there are entries that show some training - student airborne and artillery school - which might raise a possible inference of such, without evidence that this training was ever applied, these entries are of little probative value.  Likewise, the photographs submitted by the Veteran of groups of servicemen and the Veteran which purport to show the nature of his affiliation are of limited probative value because they do not contain any Special Forces insignia or other supporting information.  When weighed against the extensive service treatment records and service personnel records showing assignments chiefly in food services, the Board concludes that the Veteran's special operations team did not exist.  As such, there is no basis to find that the Veteran was engaged in combat with the enemy in Vietnam.

When the Veteran's participation in combat in Vietnam is eliminated, the claim of service connection for PTSD must therefore rest on his unsupported lay statements, where his PTSD is the result of a noncombat stressor caused by fear of hostile military or terrorist activity under the newly enacted provisions of 38 C.F.R. § 3.304(f).  The specific requirements for such a finding are that a VA psychiatrist or psychologist confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to that stressor, that there be no clear and convincing evidence to the contrary, and that the claimed stressor be consistent with the places, types, and circumstances of the Veteran's service.  Id.

Where, as here, there is a question of medical diagnosis or of causation, not capable of lay observation, and the condition is not a simple medical condition, competent medical evidence is needed to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

In this instance, several treatment providers have diagnosed the Veteran with PTSD as a result of the claimed stressors experienced in his alleged Special Forces duties.  However, at no time has there been the requisite verification of the claimed stressor experiences or any evidence corroborating the Veteran's assertions of combat experience.  As such, those diagnoses alone are not sufficient to satisfy the requirement for service connection of PTSD under 38 C.F.R. § 3.307(f).

The VA examiner who evaluated the Veteran in August 2008 and provided an addendum opinion in August 2010, confirmed that the claimed stressor of participation in a "hunt and kill team" was adequate to support a diagnosis of PTSD and asserted his opinion that the Veteran's symptoms resulted from those stressor events.  This is the first step to satisfying the 38 C.F.R. § 3.307(f) requirements, however, it is not in itself definitive.  

The questions still to be decided are whether there is clear and convincing evidence to the contrary and whether the claimed stressor was consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.307(f).  Notably, the VA examiner conceded that the Veteran's reported duties and assignments were not supported by the record, but he observed that the Veteran had sworn to them under oath and, "[g]iving this Veteran the benefit of the doubt and assuming that his report is truthful, then the stressor is adequate to support the diagnosis of PTSD."  The Board, however, does not and cannot simply assume that the Veteran's report is truthful, especially where the record does not support the Veteran's claims.  Rather, the Veteran is specifically found not credible with respect to his alleged stressors, precisely because there is no evidence to suggest that the alleged events were consistent with the places, types, and circumstances of the Veteran's service.  This finding not only contradicts the "benefit of the doubt" afforded the Veteran by the VA examiner, it serves to exclude the possibility of service connection for PTSD under 38 C.F.R. § 3.307(f).

Finally, with respect to the possibility of service connection for any other acquired psychiatric disability or secondary service connection for a personality disorder aggravated in service, these claims, too, are denied.  All of the psychiatric evidence and evaluations of record specifically addressed only the Veteran's assertions of participation in Special Forces-type operations in service.  Inasmuch as the Board finds these assertions not credible, to the extent that any other diagnosis was based thereon, service connection for such is precluded.

While a personality disorder was diagnosed in service in 1989, the record shows several conflicting diagnoses and disagreement between practitioners as to whether such a disorder exists or has existed at any point.  The Veteran's treating psychologist in Oklahoma in 2002 felt that his symptoms were a mixture of PTSD and a personality disorder.  The March 2004 VA examiner attributed the symptoms to depression manifested by anger and a chronic character pathology rather than to PTSD.  All other psychiatric providers have discounted the existence of a personality disorder, most specifically the August 2008 VA examiner who offered the opinion that the root of that diagnosis was a combination of depression and PTSD symptoms.  

A personality disorder is not a disease or injury within the meaning of applicable legislation for the purpose of VA disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.  While service connection may be granted, in limited circumstances, for disability due to aggravation of a developmental abnormality by a superimposed disease or injury (VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no competent evidence suggesting aggravation in this case.

In light of the discussion above, the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt burden of proof does not apply.  38 U.S.C.A. § 5107(b).

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is given a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, merits a 70 percent rating.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from a mental health disability under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the specific diagnostic code, here Diagnostic Code 9434.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of the specific disorder in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

Facts

The Veteran filed for benefits in August 1990 and was granted service connection for major depressive disorder by a rating disorder in January 1991, on the basis that the condition was first diagnosed in service.  He was assigned a noncompensable (0 percent) disability rating at that time.

In November 2001, the Veteran filed a claim for an increased disability rating for his mental health disability.

On April 2002 VA examination, the Veteran reported hospitalization in service for major depression on two occasions, once after his first wife died and once after his daughter was sexually molested.  On both occasions he felt homicidal toward the individuals he felt were responsible.  He had recently begun seeing a social worker for feelings of depression on a daily basis with diminished interest in doing much of anything.  He had problems with insomnia, psychomotor retardation, slow thought process and speech, and lack of energy.  On mental status evaluation, he showed some decreased ability to think and communicate, some paranoid ideation, and inappropriate behavior such as being easily angered by trivial matters and getting in fights.  He didn't have any current homicidal or suicidal ideation, and he was able to maintain his personal hygiene and other activities of daily living.  His memory was fair and he was oriented and alert, with no history of ritualistic or compulsive behaviors.  His speech was generally coherent and relevant, but not spontaneous.  He reported getting really nervous, but no panic attacks per se.  He had poor impulse control and reported feeling depressed most of the time.  The examiner diagnosed major depressive disorder and assigned a GAF score of 75.

A letter from the Veteran's treating psychologist in June 2002 questioned the findings of the VA examination, specifically noting that the Veteran was unable to handle money, having filed for bankruptcy twice in 12 years, and that the VA examiner made no mention of PTSD.  The psychologist noted that a diagnosis of PTSD in addition to the existing diagnosis of major depression was in keeping with DSM-IV.  He believed the Veteran was suffering unduly and may have been in the position of being punished for being able to function in public.  He also stated that the Veteran had verbalized suicidal ideation to him on multiple occasions and that he found a GAF above 50 difficult to justify.

A December 2002 outpatient comprehensive psychiatric assessment noted that the Veteran felt relatively well up until approximately 1989 when his daughter was molested.  Since then, he has not liked to be around people and felt as though he did not cope with even minor stresses.  His concentration, energy, and interest were decreased; he socialized less and would get panicky when out in public spaces with sudden onset of shortness of breath and palpitations.  He denied any audio or visual hallucinations but did have some visual peripheral illusions from time to time.  The provider felt the Veteran's symptoms were mostly compatible with PTSD complicated with panic and agoraphobia.  Depression was likely related to sequelae and symptoms of PTSD which appeared to have been reaggravated with the event concerning his daughter.  The provider diagnosed PTSD with symptoms of depression and panic, panic disorder with agoraphobia, and heavier alcohol use, currently in remission.  A GAF score of 50 was assigned.

At the Decision Review Officer hearing in February 2004, the Veteran testified he was receiving regular treatment for his mental health issues.  He had moved from Oklahoma to Pennsylvania to get away from the military background and local installation because of difficulty dealing with the military mindset.  He had problems with controlling his temper in his various jobs after service separation; he had retired from the military after attacking a sergeant major in service shortly after being released from the mental ward.  Each job he had after separation ended because of his verbal or physical attacks on others.  He was no longer working, having stopped in February 2003 after attacking a shoplifter in the Wal-Mart store where he worked.  He admitted to having been physically violent with his son and his wife and said he did not have any friends.  He had problems with road rage and tended to feel more comfortable isolating himself in his basement.  The Veteran stated that he was confused by the discussion of personality disorder, because he had applied for service connection for PTSD.  The hearing officer explained that the upcoming examination would attempt to establish specific mental health diagnoses, but noted that the Veteran was service connected for major depressive disorder, the symptoms of which were evaluated under the same criteria as those of PTSD.

On January 2004 mental health intake evaluation, the Veteran reported problems with violent impulses and striking out at others, restless sleep and nightmares, difficulty handling crowds, impaired short-term memory and concentration, hyperarousal, occasional flashbacks, depression and crying spells, exaggerated startle response, avoidance of reminders of Vietnam and combat, all of which were exacerbated when his son recently returned from military service in Iraq.  On mental status evaluation, he was appropriately dressed and groomed, open, talkative, displayed some humor, with limited insight.  Thought content was normal and he denied any hallucinations; no psychosis was observed and he denied suicidal and homicidal ideation but admitted to history of anger management problems.  He reported symptoms of PTSD and anger management issues which predated his alleged combat trauma.  He also had some associated depression, with past diagnoses of paranoia, bipolar disorder, personality disorder and PTSD.  The provider diagnosed PTSD, "rule out depression," "rule out other Axis I diagnoses," and deferred a diagnosis under Axis II.

On March 2004 VA examination, the Veteran reported that his symptoms included difficulty recalling events in Vietnam as well as nightmares, sleeplessness, and avoidance of military stimuli.  He reported a lengthy history of difficulties with his temper beginning long before the military and continuing after separation.  He left his most recent job at Wal-Mart in February 2003 because he had difficulty with customers and wanting to hurt them.  He was angry most of the time and tended to spend his time in the basement away from people.  The examiner noted that the picture presented was more one of depression related to anger, frustration, and an inability to adjust as a result of chronic character pathology.  On mental status examination, he was alert and oriented, in good contact with routine aspects of reality and showed no signs of psychosis.  His speech was controlled but he was obviously very angry, frustrated, and short-fused, particularly with what he considered VA's refusal to recognize his reported experiences in Vietnam despite the lack of supporting evidence.  His mood was one of significant depression and he was withdrawn, although his memory and intellect appeared to be intact and of a high average capacity.  He had shown impairment with insight and judgment throughout his life, especially with regard to impulse control and anger management.  The examiner stated that the overall clinical impressions were those of a major depressive disorder which was moderate to moderately severe and directly secondary to chronic character pathology with narcissistic, borderline, and antisocial aspects.  His depression was also secondary to intermittent explosive disorder and the fact that his character pathology interfered with his ability to function.  The diagnoses given were major depressive disorder, recurrent, moderate to moderately severe, and intermittent explosive disorder, chronic, severe; as well as mixed personality disorder, very severe, with borderline, narcissistic, and antisocial aspects.  A GAF score of 50 to 55 was assigned, specifically related to the diagnosis of depression.  The examiner stated that the Veteran's personality disorder is a major difficulty and is at the center of his efforts to present himself as a PTSD victim and combat Veteran whether or not that was true.

On July 2004 psychological assessment for Social Security Disability adjudication purposes, the Veteran reported severe anger and acts of verbal aggression towards others, severe depression, isolation, apathy, and fatigue, with moderate near-constant anxiety and panic involving crowds or strangers.  He had a fear of leaving home and typically left only four times per month for Vietnam Group, the physician or a store.  He said he believed in ghosts and had seen some, as well as having audio hallucinations of a dead friend.  He had comprehension difficulties, ongoing marital problems, and restricted social interaction.  He had occasional difficulty remaining focused and problems falling and remaining asleep.   His mental status evaluation showed adequate dress and good hygiene, with no abnormal body movement, and a tendency toward social withdrawal.  His speech was coherent and spontaneous, but his mood was depressed and restricted.  His thought process was normal with no indication of tangential thinking.  He admitted to homicidal thoughts and being suspicious of others.  He exhibited difficulty with impulse control and anger management.  The examiner diagnosed major depression, recurrent, panic disorder with agoraphobia, PTSD, and alcohol dependence in remission.  A GAF score of 50 was assigned.

In August 2004, the Veteran was found to be disabled by the Social Security Administration based on diagnoses of major depression and learning disorder, with disability onset date of February 2003.

At the travel board hearing in September 2005, the Veteran testified that after service separation, he had a series of jobs which all ended after use of excessive force, wanting to hurt or kill someone.  He was receiving ongoing treatment through VA, including individual and group therapy, and medication.  He had difficulty handling himself in groups of people and had threatened people who made him angry, including flashing a knife at them, and was prone to feelings of road rage.  The Veteran testified he had no real goals or interest in things, other than riding his motorcycle.  His wife testified that he had threatened her and the children, and had struck her when he was asleep.  She said their life consisted of sitting in the house, and she was fearful of leaving him home alone or letting him go out by himself because of his anger and lack of control.

On August 2008 VA examination, the Veteran reported military service from 1967 to 1990, and in-service psychiatric treatment in 1989 after his daughter was molested.  He was currently being treated with an anti-depressant and reported a lack of interest and motivation, isolation, depression, anger and irritability and poor sleep.  He had a history of combative and violent behavior and reported that he had no tolerance.  His current psychosocial functioning was marginal and poor, with limiting psychiatric symptomatology and no enjoyable activities.  On mental status evaluation he was clean and casually dressed, with a cooperative attitude and dysphoric mood.  He was oriented and had unremarkable thought processes and content and his judgment and insight were good.  He reported sleep impairment with nightmares, restlessness, thrashing, and daytime sleepiness.  He denied hallucinations and had no obsessive or ritualistic behaviors.  He had frequent panic attacks when in public places and around crowds of people, but no homicidal or suicidal thoughts.  His impulse control was fair, with a history of anger and violent behavior, although he felt that had lessened with age.  He was able to maintain minimum personal hygiene and his memory was intact.  Psychometric testing was consistent with a severe level of depressive symptomatology, specifically loss of interest, loss of energy, fatigue, feeling punished, loss of interest in sex, loss of failure, guilt feelings, indecisiveness, sleep problems, irritability and decreased concentration.  The examiner diagnosed PTSD and major depressive disorder, severe without psychotic features, and noted that there was considerable overlap between PTSD symptomatology and depressive symptomatology.  A GAF score of 52 was assigned.  The examiner further noted that the previous diagnosis of personality disorder was not supported by the current assessment, but rather was due to symptomatology of his PTSD and major depression.  

An August 2010 follow-up to this examination reiterated all of the previous contentions and findings with respect to symptomatology and claim history.  The examiner stated that it was difficult to piece out symptomatology and independent impact on psychosocial adjustment and quality of life.  Although it appeared that his PTSD was the primary source of his impairment, his depression compounded the impairments in psychosocial adjustment and depression.  

Analysis

Based on the evidence set forth above, the Board finds that for the entire appeals period, the Veteran's major depressive disorder has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Specifically, the Board notes that the Veteran has been unable to maintain steady employment in part because of his anger and violent outbursts towards others.  This has also interfered with his personal and social relationships; he has no real friends to speak of and has a strained relationship with his wife.  He has had no interest in anything, no real hobbies or goals, and has shown a tendency to isolate himself.  He even reported that his move from Oklahoma to Pennsylvania was in part to live a more isolated lifestyle; he currently leaves home only three or four times a month.  His impaired judgment has been demonstrated through inappropriate behavior, including violent altercations with others and threatening his wife with a knife.  All of these symptoms are clearly indicative of a disability picture congruent with a 50 percent disability rating.

The Board notes that there is some comingling of symptomatology between the Veteran's service-connected major depression and other psychiatric disabilities such as the diagnosis of PTSD and/or personality disorder.  To the extent possible, the assigned rating considers only those symptoms which providers have specifically noted to be due to depression, such as anger and verbal aggression, isolation, apathy, fatigue, anxiety, difficulty concentrating, difficulty interacting with others, and social withdrawal.  With respect to the common symptoms, however, the Board acknowledges that the reasonable doubt doctrine of 38 C.F.R. § 3.102 clearly dictates that all signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

A still higher, i.e., 70 percent, disability rating is not warranted under the circumstances for any time period.  While the Veteran has admitted to occasional suicidal ideation, obsessional rituals, and impaired impulse control, these have not been associated with his major depression by any mental health provider and have not been consistently reported, with the exception of the impaired impulse control already accounted for above.  In addition, the Veteran has maintained a relationship with his children and other family members and has demonstrated the ability to function independently, appropriately, and effectively, with no evidence of spacial disorientation, neglect of personal hygiene, or illogical or obscure speech.  His mental health providers have consistently assigned GAF scores of 50 or above, which are consistent with moderate to serious symptoms, and have described moderate to moderately severe difficulties in social and occupational functioning.  Such findings are compatible with a disability rating of 50 percent.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his mental health conditions, both service-connected and nonservice-connected to the extent they overlap, and provide for the possibility of a higher rating for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.

A disability rating of 50 percent for major depressive disorder is granted prior to September 26, 2006, subject to the laws and provisions governing the award of monetary benefits.

A disability rating higher than 50 percent for major depressive disorder is denied for all time periods on appeal.
	(CONTINUED ON NEXT PAGE)

REMAND

Governing caselaw holds that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating as a result of that disability is warranted.  The Veteran was awarded disability benefits from the Social Security Administration due, in part, to major depression.  The Board finds that this raises the issue of unemployability due to his service-connected major depressive disorder.  Therefore, the RO should develop a claim for TDIU in accordance with Rice.   

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should provide the Veteran with notice as to the evidence needed to substantiate a claim for TDIU and of the duty to assist that he and VA have in developing this claim.

2. The RO/AMC should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected disability, in accordance with Rice.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history and/or the medical evidence of record, as is deemed necessary. 

3. When the development requested has been completed, the RO/AMC should then adjudicate the claim of entitlement to a TDIU.  If it is denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

 
____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


